DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-12) in the reply filed on 7/20/2022 is acknowledged.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Cousins on 826/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A method of operating a multi-engine system in an aircraft, the method comprising: 
operating the multi-engine system in an asymmetric cruise mode during a cruise phase of flight of the aircraft, wherein the asymmetric cruise mode comprises operating a first gas turbine engine at a first power rating and a second gas turbine engine at a second power rating, wherein the first power rating is higher than the second power rating and wherein the second gas turbine engine comprises a second engine central longitudinal axis, a second compressor and a second turbine, the second compressor and the second turbine each rotating about the second engine central longitudinal axis; 
wherein in response to the multi-engine system operating in the asymmetric cruise mode, a portion of a total compressor flow of a first compressor of the first gas turbine engine is routed to a turbine component of the second turbine of the second gas turbine engine to cool the turbine component, the portion of the total compressor flow being routed through a crossover cooling network that extends from the first compressor of the first gas turbine engine to the turbine component of the second turbine of the second gas turbine engine. 
2. - - CANCELED - - 
3.  The method of claim 1, wherein in response to the multi-engine system operating in the asymmetric cruise mode, the second gas turbine engine is operated [[at]] with a fuel flow rate that is lower than a self-sustaining idle fuel flow rate of the second gas turbine engine if the second gas turbine engine were operating without the portion of the total compressor flow of the first compressor of the first gas turbine engine being routed to the turbine component. 
4.  The method of claim 1, wherein during operation of the multi-engine system in the asymmetric cruise mode, total power generation of the multi-engine system is the same as, but overall fuel consumption is lower than, if the multi-engine system were operating under a symmetric cruise mode. 

6. - - CANCELED - - 
7. - - CANCELED - - 
8.  The method of claim [[7]] 1, wherein the first gas turbine engine and the second gas turbine engine are identical. 
10.  The method of claim 9, wherein in response to the multi-engine system operating in the asymmetric cruise mode: a first crossover airflow through the first crossover cooling network is between 5% and 20% of a first total compressor flow through the first compressor; and a second crossover airflow through the second crossover cooling network is 0% of a second total compressor flow through the second compressor. 
11.  The method of claim 9, wherein in response to the multi-engine system operating in the asymmetric cruise mode: a first crossover airflow through the first crossover cooling network is 10% of a first total compressor flow through the first compressor; and a second crossover airflow through the second crossover cooling network is 0% of a second total compressor flow through the second compressor. 
12.  The method of claim [[9]] 10, wherein in response to the multi-engine system operating in the asymmetric cruise mode: [[a]] the first total compressor flow is between 90% and 100% of a first compressor inlet corrected flow capacity of the first compressor; and [[a]] the second total compressor flow is less than or equal to 40% of a second compressor inlet corrected flow capacity of the second compressor. 
13. - - CANCELED - - 
14. - - CANCELED - - 
15. - - CANCELED - - 
16. - -  CANCELED - - 

17. - - CANCELED - - 
18. - - CANCELED - - 
19. - - CANCELED - - 
20. - - CANCELED - - 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Fig. 1, boxes 42, 44 to have labels (e.g. box 42 is “Processor” and should be labeled - - Processor - -).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1, 3-5, & 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, a portion of a total compressor flow of a first compressor of the first gas turbine engine is routed to a turbine component of the second turbine of the second gas turbine engine to cool the turbine component, the second compressor and the second turbine each rotating about the second engine central longitudinal axis, the multi-engine system being in an aircraft.
The closest prior art is Ekanayake 20160273400 and Dickey 3869862.  Ekanayake teaches a first gas turbine engine (102) that supplies compressed air for cooling a turbine component of a second gas turbine engine (140) via a crossover network (200, 250, 216, 158; para. [0019]).  Ekanayake does not teach a multi-engine system in an aircraft nor would one of ordinary skill in the art have found it obvious to modify an aircraft to use Ekanayake’s cooling, which requires an oversized compressor on one engine in order to provide cooling for the second engine (Abstract and paras. [0006]-[0008] & [0018]), during a cruise phase of flight of the aircraft.  Dickey teaches an auxiliary turbine (78) disposed between two gas turbine engines (28’’, 26’’), thus even though Dickey’s auxiliary turbine receives air from a gas turbine engine (the auxiliary turbine can be associated with either engine, in this case it could be interpreted as being associated with the engine that is receiving a power boost from the auxiliary turbine, the auxiliary turbine receiving air via line 74 from engine 28’’) the auxiliary turbine does not rotate about the second engine central longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741